Dismissed and Memorandum Opinion filed March 3, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-01004-CV

          JOSEPH COX AND ROXANNE TOMAIOLO, Appellants

                                        V.
   GALVESTON COUNTY WATER CONTROL & IMPROVEMENT
DISTRICT #12 AND MUNICIPAL DISTRICT SERVICES, LLC, Appellees

                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-1104

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed September 22, 2014. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On January 21, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                        2